Title: To George Washington from Major General Lafayette, 31 December 1777
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



dear general
Walley Forge decr 31 1777

I schould have much more reproached myself the liberty I took of wraïting to your excellency, if I had believed it could engage you in the trouble of answering to that letter—but, now, as you have wrote it, I must tell you that I received this favor with the greatest satisfaction and pleasure—every assurance and proof of your affection fills my heart with joy because that sentiment of yours is extremely dear and precious to me—a tender and respectfull attachement for you, and an invariable frankness will be discovered in my mind ⟨the more⟩ as you will know me better—but after those merits I must tell you that very few are to be found—I never wish’d so heartily to be intrusted by nature by an immensity of talents, than on this occasion where my frienship could be then of some use to your glory and happiness as well as to mine own.
⟨What⟩ man do not mix the mere ambition of glory with the other ambitions of advancement rank and fortune—as an ardent lover of laurels I can not bear the idea that so noble a sentiment should be mixed with Any low one—in your preaching moderation to the brigadiers upon such an occasion, I am not surprised to find your virtous character—as I hope my warm interest is known to your excellency, I dare entertain the idea that you will be so indulgent as to let me know every thing concerning you when ever you will not be under the law of secrecy or particular circumstances. with the most tender and affectionate friendship with the most profound respect I have the honor to be dear general Your most humble and obedient servant

the mis de Lafayette

